         Case: 3:20-cv-00028-bbc Document #: 92 Filed: 08/13/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

VICTOR ROBINSON,

         Plaintiff,                                             ORDER
v.
                                                             20-cv-28-bbc
C/O R. EDWARDS,                                            App. No. 21-02236

         Defendants.


         Plaintiff Victor Robinson has filed a notice of appeal from the court’s June 8, 2021

order.    To date, however, plaintiff has not paid the appellate docketing fee.      Although

plaintiff has filed a motion for leave to proceed without payment of the appellate filing fee,

plaintiff neglected to include a certified trust fund account statement (or institutional

equivalent) as required by the federal in forma pauperis statute, 28 U.S.C. § 1915(a)(2).

Accordingly, the court cannot consider plaintiff’s motion at this time.




                                           ORDER

         IT IS ORDERED that plaintiff Victor Robinson may have until September 7, 2021 to

either (1) pay the $505 appellate docketing fee; or (2) submit a certified trust fund account

statement for the six-month period preceding the filing of the appeal in compliance with 28

U.S.C. § 1915(a)(2). Failure to comply as directed may result in the dismissal of this appeal.

                       Entered this 13th day of August, 2021.


                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
